 

Exhibit 10.1

 

FORM OF INDEPENDENT CONTRACTOR AGREEMENT

 

This Agreement (the "Agreement") is entered into and effective as of October 17,
2016 by and between Motivating The Masses, Inc. (“MTM”) and SC Consulting
("Contractor").

 

1.Independent Contractor

 

Subject to the terms and conditions of this Agreement, MTM hereby engages the
Contractor as an independent contractor to perform the services set forth
herein, and the Contractor hereby accepts such terms.

 

This Agreement shall not render the Contractor an employee, partner, agent of,
or joint venture with MTM for any purpose. The Contractor is and will remain an
independent contractor in his/her relationship to MTM. MTM shall not be
responsible for withholding taxes with respect to the Contractor’s compensation
hereunder. The Contractor shall have no claim against MTM hereunder or otherwise
for vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind.

 

2.Duties, Terms, and Compensation

 

A.           Duties: Contractor shall provide services to MTM as set forth on
Schedule A attached hereto (the “Services”). Contractor agrees and represents
that Susie Carder (“Carder”) shall be the representative of Contractor to
provide the Services to MTM, and acknowledges that MTM in entering into this
Agreement has relied upon the representation that Carder will be the
representative of Contractor to provide the Services to MTM. Contractor will
provide the Services at such times as MTM and Contractor agree. Contractor shall
not have the authority to bind MTM to a contract with a third party. Contractor
shall perform its duties in accordance with all federal and/or state laws,
regulations, requirements and MTM’s bylaws, rules and regulations.

 

B.           Term: The term of the Contractor's engagement shall commence on
October 17, 2016 (“Effective Date”) and continue until terminated as provided in
Section 13 of this Agreement.

 

C.           Compensation: MTM will compensate Contractor as set forth on
Schedule B.

 

 

 

 

Independent Contractor Agreement

Page 2 of 11

 

3.Expenses

 

Except as otherwise agreed, Contractor shall be responsible for its own expenses
and equipment.

 

4.Independent Contractor

 

Contractor is an independent contractor of MTM and shall not perform any
Services under this Agreement as an employee or agent of MTM. MTM shall have no
right to control or direct the method, details or means by which Contractor
performs the Services required under this Agreement. Contractor shall not
represent or identify herself/himself to third parties as being an employee or
agent of MTM.

 

5.Non-Exclusive Relationship

 

Contractor may perform services for, or be employed by such other persons or
companies as Contractor sees fit, provided that Contractor shall not perform
services for other clients, persons, or companies which are in conflict with
Contractor’s obligations to MTM under this Agreement or if doing so causes
Contractor to breach his/her obligations under this Agreement.

 

6.Insurance

 

Contractor attests that it has adequate and sufficient insurance as required
under the Laws of the State of California.

 

7.Defense & Indemnity

 

Contractor shall indemnify, defend and hold MTM and its affiliates free, clear,
and harmless from any and all claims arising directly or indirectly out of any
such injury to person(s) or damage to property arising out of or in any way
connected with the performance of the work by, or breach of this Agreement by,
Contractor or any of Contractor’s employees or subcontractors. MTM shall be free
from all liability and claims for damages by reason of any injury to any person
or persons (including Contractor's employees and personnel), or to any property
of any kind whatsoever, and to whomsoever such property may belong (including
Contractor's property), from any causes or occurrences arising out of or in any
way connected with the performance by Contractor or any of Contractor’s
employees or subcontractors. The obligation to indemnify hereunder shall be
effective even if MTM or any of its affiliates is responsible for active or
passive negligence or misconduct that contributes to any claim. Contractor shall
have no obligation to defend or indemnify MTM for claims arising out of MTM’s
sole negligence or wrongful conduct.

 

 

 

 

Independent Contractor Agreement

Page 3 of 11

 

Contractor shall indemnify, defend and hold MTM and its affiliates free, clear,
and harmless from any and all claims arising directly or indirectly out of
Contractor's failure to pay any supplier, subcontractor, workman, or any other
person or entity furnishing labor or materials during the course of the work
covered by this Agreement. The indemnification provided hereunder applies to any
claims made by Contractor’s employees for violations of California’s Labor Code,
the Fair Labor Standards Act, the California Fair Employment and Housing Act,
any Federal civil rights statute, or any other claim for harassment,
discrimination, retaliation, or wrongful termination. Contractor shall defend
MTM in any such action through counsel of MTM’s choosing.

 

Contractor shall defend MTM at Contractor's expense against any matters which
are the subject of any indemnity made by Contractor in this Agreement through
counsel selected by MTM, immediately upon written request from MTM.

 

8.Assignment, Works Made for Hire

 

Contractor assigns to MTM any trade secret, process, system, trademarks or
patentable creations (“Innovations”) created by or discovered or developed in
whole or in part by Contractor as a result of any work performed by Contractor
under this Agreement. Such Innovations shall be the sole and exclusive property
of MTM. Any works of authorship ("Works") commissioned pursuant to this
Agreement shall be considered as works made for hire as that term is defined
under U.S. copyright law. To the extent that any Works do not qualify as a work
made for hire, Contractor hereby assigns and transfers to MTM all rights in such
Works.

 

Contractor agrees to sign and deliver to MTM (either during or subsequent to
commencing work) such documents as MTM considers desirable to evidence: (1) the
assignment to MTM of all rights of Contractor, if any, in any such Innovation or
Work, and (2) MTM’s ownership of such Innovations and Works.

 

 

 

 

Independent Contractor Agreement

Page 4 of 11

 

9.Contractor Warranties

 

Contractor warrants that any Innovations or Works created by Contractor shall
not infringe any intellectual property rights or violate any laws.

 

10.Conflicts of Interest; Non-hire Provision

 

The Contractor represents that it is free to enter into this Agreement and that
this engagement does not violate the terms of any agreement between the
Contractor and any third-party. Further, the Contractor, in rendering its duties
shall not utilize any invention, discovery, development, improvement,
innovation, or trade secret in which it does not have a proprietary interest.
During the term of this Agreement, the Contractor shall devote as much of its
productive time, energy and abilities to the performance of its duties hereunder
as is necessary to perform the required duties in a timely and productive
manner.

 

11.Restrictive Covenants

 

a.           During the term of this Agreement and for a period of twelve (12)
months after termination of this Agreement, Contractor will not directly or
indirectly: (i) disrupt, damage, impair or interfere with the business of MTM,
(ii) solicit, or attempt to solicit, business or patronage from any customer for
whom MTM has performed services during the term of this Agreement and/or the
twelve (12) months prior to the termination of this Agreement; (iii) or solicit
any employees or other independent contractors or agents of MTM to work for any
person or entity which performs services similar to those performed by MTM.

 

b.           MTM and Contractor acknowledge and agree that the limitations set
forth herein have been reviewed by the parties and are reasonable in view of all
the facts and circumstances known to them. Nevertheless, if any court shall
determine that the limitations contained in this Agreement are unenforceable, it
is the intention of MTM and Contractor that the restrictive covenants set forth
herein shall not thereby be terminated, but shall be deemed amended to the
extent required to render it enforceable. Accordingly, if the term of this
Agreement and/or twelve (12) month period specified under Section 11.a is deemed
to be too broad, a six (6)-month period prior to the termination of this
Agreement shall be substituted.

 

 

 

 

Independent Contractor Agreement

Page 5 of 11

 

c.           Contractor understands and agrees that Contractor’s provision of
the Services creates a relationship of confidence and trust between Contractor
and MTM, that the nature of MTM’s relationship with each customer and
Contractor’s relationship with each of MTM’s customers during the course of
providing the Services by Contractor is of an extremely sensitive and
confidential nature, and that in connection with the provision of the Services,
Contractor may learn or be provided with information concerning MTM or its
customers, the improper use or disclosure of which would cause severe and
irreparable harm to MTM. Accordingly, Contractor agrees that it shall not,
during or at any time after termination of this Agreement, without written
authorization of MTM, disclose to, or make use of, for Contractor or for any
other person, corporation, or entity, any information obtained by Contractor
with respect to any customer of MTM, or any information concerning MTM’s
business, including, but not limited to, the nature of the Services, the terms
of this Agreement, MTM’s customer lists, files and identities, processes, plans,
relationships, pricing structure data, know how, trade secrets or other
confidential information concerning the business, customers, products, methods,
operations, financing or services of MTM (“Proprietary Information”).

 

d.           Contractor hereby acknowledges that all files, lists, books,
records, reports, literature, products and any other materials furnished to
Contractor by MTM or provided or generated by Contractor or others in connection
with the provision of the Services shall at all times be and remain the property
of MTM and that upon termination of this Agreement, irrespective of the time,
manner or cause of said termination, or as otherwise requested by MTM from time
to time, Contractor will surrender to MTM all such lists, books, records,
reports, literature, products and other materials and all copies thereof.

 

e.           Contractor represents and warrants that it will not infringe on any
copyright, patent, trademark, trade secret or other proprietary right of MTM or
any third party in connection with the performance of its responsibilities and
obligations hereunder.

 

 

 

 

Independent Contractor Agreement

Page 6 of 11

 

f.            Contractor acknowledges that the restrictions contained in this
Section 11 are a reasonable and necessary protection of the legitimate interests
of MTM, that any violation of them could cause substantial injury to MTM or its
customers, and that MTM would not have agreed to engage Contractor without
receiving the additional consideration of Contractor’s agreeing to be bound by
the restrictions set forth herein. Contractor acknowledges that a breach of any
of such restrictions could not adequately be compensated by damages in an action
at law. Accordingly, in the event of a breach or threatened breach by Contractor
of the provisions of any or all of Section 11, MTM shall be entitled:

 

(i)          to obtain, without the necessity of posting bond therefor, an
injunction (preliminary or permanent, or a temporary restraining order)
restraining Contractor from the activity or threatened activity constituting or
that would constitute a breach; and

 

(ii)         to an accounting and repayment of all profits, compensation,
commissions, remuneration or other benefits that Contractor directly or
indirectly has realized or may realize as a result of, arising out of or in
connection with any such breach.

 

The remedies provided in this Section 11 shall survive the termination of this
Agreement, and shall be in addition to and not in lieu of any and all other
remedies of MTM at law or in equity, which remedies shall be cumulative.

 

12.Right to Injunction

 

The parties hereto acknowledge that the Services to be rendered by the
Contractor under this Agreement and the rights and privileges granted to MTM
under the Agreement are of a special, unique, unusual, and extraordinary
character which gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated by damages in any action at law, and the
breach by the Contractor or any of the provisions of this Agreement will cause
MTM irreparable injury and damage. The Contractor expressly agrees that MTM
shall be entitled to injunctive and other equitable relief in the event of, or
to prevent, a breach of any provisions of this Agreement by the Contractor.
Resort to such equitable relief, however, shall not be construed to be a waiver
of any other rights or remedies that MTM may have for damages or otherwise. The
various rights and remedies of MTM under this Agreement or otherwise shall be
construed to be cumulative, and no one of them shall be exclusive of any other
or of any right or remedy allowed by law.

 

 

 

 

Independent Contractor Agreement

Page 7 of 11

 

13.Termination

 

Either party may terminate this Agreement at any time. In the event the
Agreement is terminated, MTM shall owe Contractor no further amounts or
obligations, outside of commissions owed.

 

14.Assignment

 

The Contractor shall not assign any of its rights under this Agreement, or
delegate the performance of any of its duties hereunder, without the prior
written consent of MTM.

 

15.Relationships

 

Nothing contained in this Agreement shall be deemed to constitute either party a
partner, joint venture or employee of the other party for any purpose.

 

16.Severability

 

If a court finds any provision of this Agreement invalid or unenforceable, the
remainder of this Agreement shall be interpreted so as best to affect the intent
of the parties.

 

17.Integration

 

This Agreement expresses the complete understanding of the parties with respect
to the subject matter and supersedes all prior proposals, agreements,
representations and understandings.

 

18.Waiver

 

The failure to exercise any right provided in this Agreement shall not be a
waiver of prior or subsequent rights.

 

19.Governing Law

 

This Agreement shall be governed solely by California law. MTM and Contractor
agree that any legal action regarding this Agreement shall be commenced and
maintained solely in, and consent to venue in and the jurisdiction of, the State
and Federal District Courts located in San Diego County.

 

 

 

 

Independent Contractor Agreement

Page 8 of 11

 

20.Attorneys’ Fees

 

The prevailing party as to any disputes relating to this Agreement shall be
entitled to recover from the unsuccessful party to this Agreement all costs,
expenses and actual attorneys' fees relating to the enforcement or
interpretation of, or any litigation or arbitration relating to this Agreement.

 

21.Successors and Assigns

 

All of the provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, if any, successors, or
assigns.

 

22.Modifications or Amendment

 

No amendment, change or solidification of this Agreement shall be valid unless
in writing signed by the parties hereto.

 

23.Counterparts

 

This Agreement may be executed in multiple counterparts and by facsimile or pdf
or similar means of electronic delivery, each of which will be deemed an
original, but all of which together will constitute one and the same instrument.

 

[Signature page follows]

 

 

 



 

Independent Contractor Agreement

Page 9 of 11

 

Signature Pages to Independent Contractor Agreement

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 

Contractor:

 

  (Signature)     (Typed or Printed Name)

 

Title:   Date:   

 

Motivation The Masses, Inc.:

 

    (Signature)     By:  

 

Title:   Date:   

 

 

 

 

Independent Contractor Agreement

Page 10 of 11

 

Schedule A

 

PRIMARY RESPONSIBILITIES

 

·Partner with the CEO of MTM to develop global Business Development strategies
to support both the long-term vision and shorter-term goals & objectives of the
organization (maximizing market share, revenue growth, profitability growth and
EBITA).

 

·Identify ways to maximize revenue, through product and training.

 

·Report and share information with the board of MTM to ensure they are kept
fully informed on the condition of the organization and important factors
influencing it.

 

·Identify and lead new business opportunities.

 

·Ensure highly productive relationships and partnerships for the benefit of the
organization.

 

·Sets goal, monitor work, and evaluate results to ensure that departmental and
organizational objectives and operating requirements are met and are in line
with the needs and mission of the organization.

 

·Develop a strategic plan to advance the company's mission and objectives and to
promote revenue, profitability, and growth as an organization.

 

·Plan, develop, and implement strategies for generating resources and/or
revenues for MTM.

 

·Product development.

 

Develop coach and train new consultants

 

·Coaching Services

 

·Create curriculum- Train the trainer program

 

·Develop coaches

 

·Create Sales Strategy for coaches

 

·Managing Marketing Division around promoting coaches Executive Coaching

 

·Coach clients to achieve optimum results

 

·Completed Action Sheets for each client

 

·Sale & Cross Sale existing clients

 

Events/Trainings

 

·Attend MTM events/trainings

 

·Create up level design for MTM events/trainings

 

·Lead sales and support on all aspects of the training

 

 

 

 

Independent Contractor Agreement

Page 11 of 11

 

Schedule B

 

·$19,167.67 per month, payable as follows:

 

osemi-monthly installments of $8,333.34 paid on the 15th and the last day of
each month, and

 

o$2,500 per month contributed to a designated Section 79 Plan

 

·Coaching: Coaching given to clients of MTM will be paid at a rate of 30% of
contracted amount. This will be paid to Contractor under this Agreement after
payment is obtained from the client. Coaching commission will not be paid ahead
of services or payment. Invoices must be submitted by Contractor to the finance
department after each coaching session to make sure accounts are kept current.

 

Event Sales: A compensation rate of 3% will be paid on all sales signed by MTM
sales unless a specific agreement is made prior to an event and signed in
writing by Contractor. In the case of internal events, or events produced by
MTM, if Contractor provides services as a speaker, Contractor will receive 1% of
sales made and a percentage of 2% will be divided evenly among the remaining
sales team. In the event that there are multiple speakers, a percentage of 1.5%
of sales will divided evenly and paid to the speakers. The sales team will
divide the remaining 1.5% evenly.

 

Event Sales Support: A compensation rate of 2% will be paid evenly among all MTM
support personnel, including the Contractor, working an event. The sales amount
used to calculate will be based on net sales which will calculated as follows:

 

Total Sales - Sales Splits - Breakeven Costs = Net Commissionable Sales

 

Commissionable Sales for Sales Support will be calculated and then divided by
MTM support personnel working at each event. Each event’s breakeven will be
calculated at 40% of gross sales and will be open for change should the need
arise or actual breakeven costs are known.

 

Event Account Management/Project Management: A compensation rate of 2% will be
paid to the Contractor if it provides services as an Account Manager/Project
Manager in an event. In the event that this is split among more than one person,
compensation will be split accordingly.

  

 

 

